 
Exhibit 10.1
 
COMMON STOCK AND WARRANT
 
PURCHASE AGREEMENT
 
between
 
KFX, INC.
 
and
 
Rocky Robinson
 
dated as of September 30, 2002



--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

    
Page

--------------------------------------------------------------------------------

1.    DEFINITIONS
  
1
1.1.  Certain Definitions
  
1
1.2.  Other Terms
  
1
2.    AUTHORIZATION AND SALE OF SECURITIES
  
2
2.1.  Authorization
  
2
2.2.  Sale of Common Stock and Warrant
  
2
3.    CLOSING
  
2
4.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY
  
2
4.1.  Organization and Standing
  
2
4.2.  Corporate Power
  
2
4.3.  Authorization
  
2
4.4.  Capitalization
  
2
5.    INVESTMENT REPRESENTATIONS
  
3
5.1  Accredited Investor; Experience; Risk
  
3
5.2.  Investment
  
3
5.3.  Restricted Securities; Rule 144
  
3
5.4.  Authorization
  
4
5.5.  Further Limitations on Disposition
  
4
5.6.  Company Information
  
5
5.7  Legends
  
5
6.    CONDITIONS TO THE OBLIGATIONS OF THE INVESTORS
  
5
6.1.  Representations and Warranties Correct
  
5
6.2.  Warrant and Registration Rights Agreement
  
5
6.3.  Covenants
  
5
7.    CONDITIONS TO COMPANY’S OBLIGATIONS
  
5
7.1.  Representations Correct
  
5



--------------------------------------------------------------------------------

7.2  Payment in Collected Funds
  
6
8.    MISCELLANEOUS
  
6
8.1.  Governing Law
  
6
8.2.  Survival
  
6
8.3.  Successors and Assigns
  
6
8.4.  Entire Agreement; Amendment
  
6
8.5.  Notices
  
6
8.6.  Delay or Omissions
  
7
8.7.  Counterparts
  
7
8.8.  Severability
  
7



--------------------------------------------------------------------------------

 
COMMON STOCK AND WARRANT PURCHASE AGREEMENT, dated as of September 30, 2002 (the
“Agreement”), between KFX, INC., a Delaware corporation (the “Company”), and
Rocky Robinson or his designee (the “Investor”).
 
In consideration of the mutual promises, covenants and conditions hereinafter
set forth, the parties hereto mutually agree as follows:
 
1.  DEFINITIONS
 
1.1.  Certain Definitions.    As used in this Agreement, the following terms
shall have the meanings set forth in this Section 1.1:
 
1.1.1.  “Closing” shall have the meaning specified in Section 3 of this
Agreement.
 
1.1.2.  “Closing Date” shall have the meaning specified in Section 3 of this
Agreement.
 
1.1.3.  “Commission” shall mean the Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act.
 
1.1.4.  “Common Shares” shall have the meaning given in Section 2.1.
 
1.1.5.  “Common Stock” shall mean the common stock of the company, $.001 par
value per share.
 
1.1.6.  “Registration Rights Agreement” shall mean the registration rights
agreement substantially in the form of the proposed registration rights
agreement between the Company and the Investor, a copy of which is attached
hereto as Exhibit A.
 
1.1.7  “Securities” has the meaning given in Section 4.3
 
1.1.7.  “Securities Act” shall mean the Securities Act of 1933, as amended, and
the rules and regulations of the Commission promulgated thereunder, all as the
same shall be in effect at the time.
 
1.1.8.  “Warrant” shall mean warrants issued to the Investor, exercisable for
1,275,000 shares of Common Stock at an exercise price of $2.75 per share, a copy
of which are attached hereto as Exhibit B.
 
1.2  Other Terms.    Other terms used in this Agreement are defined in the
context in which they are used and shall have the meanings therein indicated.



4



--------------------------------------------------------------------------------

2.  AUTHORIZATION AND SALE OF SECURITIES
 
2.1  Authorization.    Prior to the Closing, the Company shall have authorized
the sale and issuance of up to 600,000 shares of Common Stock (the “Common
Shares”), the Warrant and shall have reserved the 1,275,000 shares of Common
Stock issuable upon exercise of the Warrant.
 
2.2  Sale of Common Stock and the Warrant.    On the basis of the
representations, warranties and agreements contained herein, and subject to the
terms and conditions hereof, at the Closing the Company shall issue and sell to
the Investor, and the Investor shall purchase from the Company, (i) 600,000
shares of Common Stock and, (ii) the Warrant, for an aggregate consideration of
$1,500,000.00 (the “Purchase Price”).
 
3.  CLOSING
 
The closing of the purchase and sale of the Common Stock and the Warrant being
purchased by the Investor hereunder (the “Closing”) shall be held at Denver,
Colorado, at 10:00 a.m. on October 1, 2002 or at such other time and place as
the Company and the Investor mutually agree (the “Closing Date”). At the
Closing, the Company shall deliver to the Investor certificates representing the
Common Shares and the Warrant being purchased by the Investor against payment of
the Purchase Price by wire transfer to an account designated by the Company in a
written notice to the Investor prior to the Closing.
 
4.  REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company hereby represents and warrants to the Investor as follows:
 
4.1  Organization and Standing.    The Company is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Delaware.
 
4.2  Corporate Power.    The Company has all requisite legal and corporate power
and authority to execute and deliver this Agreement and the Registration Rights
Agreement, to sell and issue the Common Shares and the Warrant and to carry out
and perform its obligations under the terms of this Agreement, the Registration
Rights Agreement and the Warrant.
 
4.3  Authorization.    All corporate action on the part of the Company, its
directors and stockholders necessary for the sale and issuance of the Common
Shares, the Warrant and the shares of Common Stock issuable upon exercise
thereof (together, the “Securities”) and the execution, delivery and performance
of the Company’s obligations under this Agreement, the Registration Rights
Agreement and the Warrant and the reservation of the shares of Common Stock
issuable upon exercise of the Warrant have been duly taken.
 
4.4  Capitalization.    As of September 30, 2002, the authorized capital stock
of the Company consisted of 80,000,000 shares of Common Stock, 38,360,879 shares
of which were issued and
 



5



--------------------------------------------------------------------------------

 
outstanding and 20,000,000 shares of preferred stock, par value $.001 per share,
none of which were issued and outstanding.
All issued and outstanding shares of Common Stock have been duly authorized and
validly issued, fully paid and non-assessable and issued in compliance with all
applicable federal and state securities laws. The Company has reserved 1,275,000
shares of its Common Stock for issuance upon exercise of the Warrant. Shares of
Common Stock reserved for issuance to employees, directors and officers of, and
consultants to, the Company pursuant to the Company’s benefit and other plans
are set forth in Schedule 1 hereto. The only other outstanding rights, options,
warrants, conversion rights or agreements for the purchase or acquisition from
the Company of any shares of the capital stock or other securities of the
Company are also set forth on Schedule 1 hereto. There are no preemptive rights
for the Company’s Common Stock.
 
5.  INVESTMENT REPRESENTATIONS
 
The Investor hereby represents and warrants to the Company, as of the Closing
Date, as follows:
 
5.1  Accredited Investor; Experience; Risk.    The Investor is an “accredited
investor” as such term is defined in Regulation D promulgated under the
Securities Act and has not been organized for the specific purpose of acquiring
the Common Shares or the Warrant. The Investor and its representatives have been
solely responsible for the Investor’s own “due diligence” investigations of the
Company and its management and business, for its own analysis of the merits and
risks of the investment, and for its own analysis of the fairness and
desirability of the terms of the investment. The Investor has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks associated with the purchase of the Common Shares and the
Warrant and of protecting its interests in connection therewith. The Investor is
able to fend for itself in the transactions contemplated by this Agreement and
has the ability to bear the economic risk of the investment, including complete
loss of the investment. The Investor is experienced in evaluating and investing
in relatively early-stage, energy technology companies such as the Company.
 
5.2  Investment.    The Investor is acquiring the Common Shares and the Warrant
for investment for its own account and not with a view to, or for resale in
connection with, any distribution thereof, and it has no present intention of
selling or distributing the Securities. The Investor understands that the
Securities have not been registered under the Securities Act by reason of a
specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
as expressed herein.
 
5.3  Restricted Securities; Rule 144.    The Investor understands that the
Securities are characterized as “restricted securities” under the federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations the Securities may be resold without registration under
the Securities Act only in certain limited circumstances. The Investor
acknowledges that the Securities must be held indefinitely unless subsequently
registered under the Securities Act or an exemption from such registration is
available. The Investor is aware of the provisions of Rule 144 promulgated under
the Securities Act, which permit limited resale of shares purchased in a private
placement subject to the



6



--------------------------------------------------------------------------------

satisfaction of certain conditions, including, among other things, the existence
of a public market for the shares, the availability of certain current public
information about the Company, the resale occurring not less than one (1) year
after a party has purchased and paid for the security to be sold, the sale being
effected through a “broker’s transaction” or in transactions directly with a
“market maker” (as provided by Rule 144(f)) and the number of shares being sold
during any three (3) month period not exceeding specified limitations.
 
5.4  Authorization.    The Investor represents that it has the full right, power
and authority to enter into and perform its obligations under this Agreement and
the Registration Rights Agreement, and that this Agreement and the Registration
Rights Agreement when executed and delivered by the Investor will constitute
valid and binding obligations of the Investor, enforceable in accordance with
their terms, subject to the laws of general application relating to bankruptcy,
insolvency and the relief of debtors, rules of law governing specific
performance, injunctive relief or other equitable remedies.
 
5.5  Further Limitations on Disposition.    Without in any way limiting the
representations set forth above, the Investor further agrees not to make any
disposition of all or any portion of the Securities unless and until either:
 
(a)  There is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement and the provisions of Section 5.3 hereof; or
 
(b)  The Investor shall have notified the Company of the proposed disposition
and shall have furnished the Company with a detailed statement of the
circumstances surrounding the proposed disposition. If, in the good faith
determination of the counsel of the Company, there is a reasonable basis for the
belief that such disposition would require registration under the Securities
Act, the Company may require that Investor furnish the Company with an opinion
of counsel, reasonably satisfactory to the Company, that such disposition will
not require registration under the Securities Act.
 
5.6  Company Information.    The Investor has had an opportunity to discuss the
Company’s business, management and financial affairs with directors, officers
and management of the Company. The Investor has also had the opportunity to ask
questions of, and receive answers from, the Company and its management regarding
the terms and conditions of this investment.
 
5.7  Legends.    It is understood that each certificate representing the
Securities shall bear a legend in the following form or substantially similar
form (in addition to any legend required under applicable state securities
laws):
 
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAW AND HAVE
 



7



--------------------------------------------------------------------------------

BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE
SALE OR DISTRIBUTION THEREOF. NO SUCH SALE OR DISPOSITION MAY BE EFFECTED
WITHOUT (A) AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR (B) AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND ANY
APPLICABLE STATE SECURITIES LAWS.”
 
6.  CONDITIONS TO THE OBLIGATIONS OF THE INVESTOR
 
The obligations of the Investor to purchase the Common Stock and the Warrant at
the Closing are subject to the fulfillment on or prior to the Closing Date of
all of the conditions set forth below in this Section 6.
 
6.1  Representations and Warranties Correct.    The representations and
warranties made in Section 4 hereof shall be true and correct in all material
respects when made, and shall be true and correct in all material respects on
and as of the Closing Date with the same force and effect as if they had been
made on and as of the Closing Date.
 
6.2  Warrant and Registration Rights Agreements.    The Company shall execute
and deliver the Registration Rights Agreement and the Warrant.
 
6.3  Covenants.    All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to the Closing Date shall
have been performed or complied with in all material respects.
 
7.   CONDITIONS TO COMPANY’S OBLIGATIONS
 
The Company’s obligation to sell the Common Shares and the Warrant to the
Investor at the Closing is subject to the fulfillment of the following
conditions:
 
7.1  Representations Correct.    The representations made by such Investor in
Section 5 hereof shall be true and correct in all material respects when made,
and shall be true and correct in all material respects on the Closing Date with
the same force and effect as if they had been made on the Closing Date.
 
7.2  Payment in Collected Funds.    The Company has received $1,500,000.00 from
Investor by bank wire transfer as payment for the Shares in accordance with wire
transfer instructions provided prior to Closing.
 
8.  MISCELLANEOUS



8



--------------------------------------------------------------------------------

 
8.1  Governing Law.    THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS BY THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS RULES.
 
8.2  Survival.    The representations, warranties, covenants and agreements made
in Sections 4 and 5 hereof shall not survive the Closing, except for the
covenants of the Investor in Section 5.5, which shall survive for a period of
two years from the Closing Date.
 
8.3  Successors and Assigns.    Except as otherwise provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.
 
8.4  Entire Agreement; Amendment.    This Agreement and the other documents
delivered pursuant hereto constitute the full and entire understanding and
agreement between the parties with regard to the subjects hereof and thereof and
supersede and preempt any prior understandings, agreements or representations by
or among the parties, written or oral, which may have related to the subject
matter hereof in any way, including, without limitation, any summary of terms or
similar agreement. Neither this Agreement nor any term hereof may be amended,
waived, discharged or terminated other than by a written instrument signed by
the Company and the Investor.
 
8.5  Notices, etc.    Any notice required or permitted pursuant to this
Agreement shall be in writing and shall be deemed sufficient (i) immediately
when delivered personally or by facsimile, (ii) twenty (20) hours after being
deposited with an overnight courier service (e.g. Federal Express) for next day
delivery, or (iii) forty-eight (48) hours after being deposited in the U.S.
mail, as certified or registered mail, with postage prepaid, addressed as
follows:
 
If to the Investor:
  
Rocky Robinson
7517 Old Dominion Drive
McLean, VA 22102
           
Phone:703-550-2378
Facsimile:703-929-6705
      
with a copy to:
                
Phone:
Facsimile:
             
If to the Company:
  
KFx Inc.
3300 East First Avenue, Suite 290
Denver, CO 80206

 
 
 
 



9



--------------------------------------------------------------------------------

    
Phone: 303-293-2992
Facsimile: 303-293-8430
           
Attention: CEO

 
8.6  Delays or Omissions.    No delay or omission to exercise any right, power
or remedy accruing to the Investor, upon any breach or default of the Company
under this Agreement, shall impair any such right, power or remedy of the
Investor nor shall it be construed to be a waiver of any such breach or default,
or an acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of the
Investor of any breach or default under this Agreement, or any waiver on the
part of any holder of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement or by law or otherwise
afforded to the Investor, shall be cumulative and not alternative.
 
8.7  Counterparts.    This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument.
 
8.8  Severability.    In the event that any provision of this Agreement becomes
or is declared by a court of competent jurisdiction to be illegal, unenforceable
or void, this Agreement shall continue in full force and effect without said
provision; provided, however, that no such severability shall be effective if it
materially changes the economic benefit of this Agreement to any party.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Common Stock and
Warrant Purchase Agreement, or have caused this Common Stock and Warrant
Purchase Agreement to be fully executed on their behalf as of the date first set
forth above.
 
KFX, INC.
By:
 
/s/    THEODORE VENNERS        

--------------------------------------------------------------------------------

   
Theodore Venners
Chairman & CEO

 
INVESTOR
/s/    ROCKY ROBINSON      

--------------------------------------------------------------------------------

Rocky Robinson



10



--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
KFX, INC.
 
REGISTRATION RIGHTS AGREEMENT
 
DATED SEPTEMBER 30, 2002
 



11



--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 

    
Page

--------------------------------------------------------------------------------

1.    Registration Rights
  
2
1.1  Definitions
  
2
1.2  Request for Registration
  
3
1.3  Obligations of the Company
  
4
1.4  Furnish Information
  
5
1.5  Expenses of Demand Registration
  
6
1.6  Indemnification
  
6
1.7  Reports Under Securities Exchange Act of 1934
  
8
1.8  Form S-3 Registration
  
8
1.9  Termination of Registration Rights
  
9
2.    Miscellaneous
  
9
2.1  Governing Law
  
9
2.2  Waivers and Amendments
  
9
2.3  Successors and Assigns
  
10
2.4  Entire Agreement
  
10
2.5  Notices
  
10
2.6  Interpretation
  
10
2.7  Severability
  
10
2.8  Counterparts
  
10
2.9  Specific Performance
  
10
2.10  Telecopy Execution and Delivery
  
10
2.11  Attorneys’ Fees
  
11
2.12  Construction
  
11



12



--------------------------------------------------------------------------------

 
REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into by and
between KFx, Inc., a Delaware corporation (the “Company”), and Rocky Robinson,
or his designee, (“Investor”). This Agreement shall only become effective upon
the closing (the “Closing”) of the Common Stock and Warrant Purchase Agreement
(the “Purchase Agreement”) between the Company and Investor dated September 30,
2002 (the “Effective Date”).
 
R E C I T A L S
 
WHEREAS, the Company and Investor are parties to the Purchase Agreement as of
September 30, 2002; and
 
WHEREAS, the execution and delivery the Purchase Agreement conditioned, among
other things, upon the execution of this Agreement by the Company for the
benefit of Investor.
 
NOW, THEREFORE, in consideration of the premises, covenants, and conditions set
forth herein, the parties hereto hereby agree as follows:
 
1.  Registration Rights.    The Company covenants and agrees as follows:
 
1.1  Definitions.    For purposes of this Agreement:
 
(a)  The term “1934 Act” shall mean the Securities Exchange Act of 1934, as
amended.
 
(b)  The term “Act” means the Securities Act of 1933, as amended.
 
(c)  The term “Common Stock” means the common stock, par value $0.001, of the
Company.
 
(d)  The term “Form S-3” means such form under the Act as in effect on the date
hereof or any registration form under the Act subsequently adopted by the SEC
that permits inclusion or incorporation of substantial information by reference
to other documents filed by the Company with the SEC.
 
(e)  The term “Holder” shall mean Investor.
 
(f)  The terms “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Act, and the declaration or ordering of
effectiveness of such registration statement or document.
 
(g)  The term “Registrable Securities” means (i) the Shares, and (iii) any
Common Stock of the Company issued as (or issuable upon the conversion or
exercise of any warrant, right or other security that is issued as) a dividend
or other distribution with respect to, or in exchange for, or in replacement of,
the Shares; provided, however, that the term



13



--------------------------------------------------------------------------------

“Registrable Securities” shall exclude in all cases any Registrable Securities
sold by a person in a transaction in which his rights under this Section 1 are
not assigned.
 
(h)  The number of shares of “Registrable Securities then outstanding” shall be
determined by the number of shares of Common Stock outstanding that are, and the
number of shares of Common Stock issuable pursuant to then immediately
exercisable or convertible securities that are, Registrable Securities.
 
(i)  The term “Rule 144” shall mean Rule 144 as promulgated by the SEC under the
Act, as such Rule may be amended from time to time, or any similar successor
rule that may be promulgated by the SEC.
 
(j)  The term “SEC” shall mean the United States Securities and Exchange
Commission.
 
(k)  The term “Shares” shall mean
 
(A)  600,000 shares of the Company’s Common Stock sold to Investor under the
Purchase Agreement; and
 
(B)  1,275,000 shares to be issued upon exercise of the Warrant.
 
(l)  The term “Warrant” shall mean the warrants issued to Investor exercisable
for 1,275,000 shares of Common Stock at an exercise price of $2.75 per share, a
copy of which is attached hereto as Exhibit A.
 
1.2  Request for Registration.
 
(a)  Subject to the conditions of this Section 1.2, if the Company shall receive
at any time ubsequent to the Effective Date of this Agreement, a written request
from the Holder that the Company file a registration statement under the Act
covering the registration of all of the Registrable Securities then outstanding,
then the Company shall (i) give written notice of such request to the Holder
promptly following receipt of such request and (ii) subject to the limitations
of subsection 1.2(b), use its reasonable efforts to effect as soon as
practicable (and in any event within one hundred twenty (120) calendar days of
the receipt of such request) the registration under the Act of all Registrable
Securities of the Holder in accordance with Section 1.2(c).
 
(b)  If the Holder intends to distribute the Registrable Securities covered by
its request by means of an underwriting, it shall so advise the Company as a
part of its request made pursuant to subsection 1.2(a) and the Company shall
include such information in the written notice referred to in subsection1.2(a).
The underwriter will be selected by the Company and shall be reasonably
acceptable to the Holder requesting registration. The Holder, if proposing to
distribute its securities through such underwriting shall (together with the
Company as provided in subsection 1.3(e)) enter into an underwriting agreement,
or similar agreement, in customary form with the underwriter or underwriters
selected for such underwriting.



14



--------------------------------------------------------------------------------

 
Notwithstanding any other provision of this Section 1.2, if the underwriter
advises the Holder in writing that marketing factors require a limitation of the
number of shares to be underwritten, the Holder shall agree to reduce to the
number of shares included in the underwriting. In the event that the number of
securities being registered is reduced pursuant to this Section 1.2(b), the
Holder of the Registrable Securities which were not included in the registration
shall be treated as if there had been no registration effected pursuant to this
Section 1.2 and shall be entitled to the benefit of Section 1.2 with respect to
the Registrable Securities which were not included as if the registration
pursuant to Section 1.2 had not been requested; provided, that any registration
with respect to the Registrable Securities which were not included shall not be
required to become effective within 180 days of the effective date of the first
registration. The Company shall not be obligated to effect, or to take any
action to effect, any registration pursuant to this Section 1.2, if the Holder
proposes to dispose of shares of Registrable Securities that may be registered
on Form S-3 pursuant to a request made pursuant to Section 1.8.
 
(c)  The Holder may not include any of its Registrable Securities in the
registration statement pursuant to this Agreement unless it furnishes to the
Company in writing, prior to or on the 15th calendar day after receipt of a
request therefore, such information as the Company may reasonably request for
use in connection with the registration statement and in any application to be
filed with or under state securities laws. In connection with all such requests
for information from the Holder, the Company shall notify the Holder of the
requirements set forth in the preceding sentence. The Holder agrees to furnish
promptly to the Company all information required to be disclosed in order to
make information previously furnished to the Company by the Holder not
materially misleading.
 
1.3  Obligations of the Company.    Whenever required under this Section 1 to
effect the registration of any Registrable Securities, the Company shall, use
its reasonable best efforts to:
 
(a)  Prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use its reasonable best efforts to cause such
registration statement to become effective, and, upon the request of the Holder,
use its reasonable best efforts to keep such registration statement effective
for a period of up to ninety (90) calendar days or any less period of time in
the event the distribution described in the registration statement has been
completed; provided, however, that (i) such 90-day period shall be extended for
a period of time equal to the period the Holder refrains from selling any
securities included in such registration at the request of an underwriter of
Common Stock (or other securities) of the Company and (ii) in the case of any
registration statement on Form S-3 which are intended to be offered on a
continuous or delayed basis, such 90-day period shall be extended, if necessary,
to keep the registration statement effective for the shorter of (x) two years
from the filing of the registration statement, (y) the expiration of the holding
period applicable to the Registrable Securities held by holders that are not
affiliates of the Company under Rule 144(k) under the Act, or (iii) until all
such Registrable Securities are sold, provided that Rule 415, or any successor
rule under the Act, permits an offering on a continuous or delayed basis, and
provided further that applicable rules under the Act governing the obligation to
file a post-effective amendment permit, in lieu of filing a post-effective
amendment which (A) includes any



15



--------------------------------------------------------------------------------

prospectus required by Section 10(a)(3) of the Act or (B) reflects facts or
events representing a material or fundamental change in the information set
forth in the registration statement, the incorporation by reference of
information required to be included in (A) and (B) above to be contained in
periodic reports filed pursuant to Section 13 or 15(d) of the 1934 Act in the
registration statement.
 
(b)  From time to time prepare and file with the SEC such amendments and
supplements to such registration statement and the prospectus used in connection
with such registration statement as may be necessary to comply with the
provisions of the Act with respect to the disposition of all securities covered
by such registration statement;
 
(c)  Furnish to the Holder such numbers of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Act, and such
other documents as they may reasonably request in order to facilitate the
disposition of Registrable Securities owned by them;
 
(d)  Use its reasonable commercial efforts to register and qualify the
securities covered by such registration statement under such other securities or
blue sky laws of such jurisdictions as shall be reasonably requested by the
Holder;
 
(e)  In the event of any underwritten public offering, enter into and perform
its obligations under an underwriting agreement, in usual and customary form
acceptable to the Company and its counsel, with the managing underwriter(s) of
such offering (the Holder shall also enter into and perform its obligations
under such an agreement);
 
(f)  Notify the Holder when a prospectus relating thereto is required to be
delivered under the Act of the happening of any event as a result of which the
prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing;
 
(g)  Cause all such Registrable Securities registered pursuant hereunder to be
listed on each securities exchange or nationally recognized quotation system on
which similar securities issued by the Company are then listed;
 
(h)  Provide a transfer agent and registrar for all Registrable Securities
registered pursuant hereunder and a CUSIP number for all such Registrable
Securities, in each case not later than the effective date of such registration.
 
1.4  Furnish Information.    It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Section 1 with
respect to the Registrable Securities of the Holder that the Holder shall
furnish to the Company such information regarding itself, the Registrable
Securities held by it, and the intended method of disposition of such securities
as shall reasonably be required by the Company or the managing underwriters, if
any, to effect the registration of the Holder’s Registrable Securities.



16



--------------------------------------------------------------------------------

 
1.5  Expenses of Demand Registration.    All expenses incurred in connection
with registrations, filings or qualifications pursuant to Section 1.2, including
all registration, filing and qualification fees, printer’s fees, accounting fees
and fees and disbursements of counsel for the Company and the reasonable fees
and disbursements of one counsel for the Holder (selected by the Holder), and
reasonably acceptable to the Company, shall be borne by the Company. The
Company, however, shall not be required to pay an underwriter discount,
commission or similar fees related to the sale of the Registrable Securities.
 
1.6  Indemnification.
 
(a)  To the extent permitted by law, the Company will indemnify and hold
harmless the Holder, any underwriter (as defined in the Act) for the Holder and
each person, if any, who controls the Holder or underwriter within the meaning
of the Act or the 1934 Act, against any losses, claims, damages, or liabilities
(joint or several) to which they may become subject under the Act, the 1934 Act
or other federal or state securities law, insofar as such losses, claims,
damages, or liabilities (or actions in respect thereof) arise out of or are
based upon any of the following statements, omissions or violations
(collectively, a “Violation”): (i) any untrue statement or alleged untrue
statement of a material fact contained in a registration statement, including
any preliminary prospectus or final prospectus contained therein or any
amendments or supplements thereto (collectively, the “Filings”), (ii) the
omission or alleged omission to state in the Filings a material fact required to
be stated therein, or necessary to make the statements therein not misleading,
or (iii) any violation or alleged violation by the Company of the Act, the 1934
Act, any state securities law or any rule or regulation promulgated under the
Act, the 1934 Act or any state securities law; and the Company will pay to the
Holder, underwriter or controlling person, as incurred, any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability, or action; provided, however,
that the indemnity agreement contained in this subsection 1.6(a) shall not apply
to amounts paid in settlement of any such loss, claim, damage, liability, or
action if such settlement is effected without the consent of the Company (which
consent shall not be unreasonably withheld), nor shall the Company be liable in
any such case for any such loss, claim, damage, liability, or action to the
extent that it arises out of or is based upon a Violation that occurs in
reliance upon and in conformity with written information furnished expressly for
use in connection with such registration by the Holder, underwriter or
controlling person.
 
(b)  To the extent permitted by law, the Holder will indemnify and hold harmless
the Company, each of its directors, each of its officers who has signed the
registration statement, each person, if any, who controls the Company within the
meaning of the Act, any underwriter, any other Holder selling securities in such
registration statement and any controlling person of any such underwriter or
other Holder, against any losses, claims, damages, or liabilities (joint or
several) to which any of the foregoing persons may become subject, under the
Act, the 1934 Act or other federal or state securities law insofar as such
losses, claims, damages, or liabilities (or actions in respect thereto) arise
out of or are based upon any Violation, in each case to the extent (and only to
the extent) that such Violation occurs in reliance upon and in conformity with
written information furnished by the Holder expressly for use in connection with
such registration; and the Holder will pay any legal or other expenses
reasonably incurred



17



--------------------------------------------------------------------------------

by any person intended to be indemnified pursuant to this subsection 1.6(b), in
connection with investigating or defending any such loss, claim, damage,
liability, or action; provided, however, that the indemnity agreement contained
in this subsection 1.6(b) shall not apply to amounts paid in settlement of any
such loss, claim, damage, liability or action if such settlement is effected
without the consent of the Holder, which consent shall not be unreasonably
withheld; provided, that, in no event shall any indemnification obligation of
the Holder under this subsection 1.6(b) exceed the net proceeds from the
offering received by the Holder.
 
(c)  Promptly after receipt by an indemnified party under this Section 1.6 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 1.6, deliver to the indemnifying party
a written notice of the commencement thereof and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party (together with all other indemnified parties
that may be represented without conflict by one counsel) shall have the right to
retain one separate counsel, with the fees and expenses to be paid by the
indemnifying party, if representation of such indemnified party by the counsel
retained by the indemnifying party would be inappropriate due to actual or
potential differing interests between such indemnified party and any other party
represented by such counsel in such proceeding. The failure to deliver written
notice to the indemnifying party within a reasonable time of the indemnified
party’s acquiring actual knowledge of the commencement of any such action, if
materially prejudicial to the indemnifying party’s ability to defend such
action, shall relieve such indemnifying party of any liability to the
indemnified party under this Section 1.6, but the omission so to deliver written
notice to the indemnifying party will not relieve it of any liability that it
may have to any indemnified party otherwise than under this Section 1.6.
 
(d)  If the indemnification provided for in this Section 1.6 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any loss, claim, damage or expense referred to therein, then the indemnifying
party in lieu of indemnifying such indemnified party hereunder, shall contribute
to the amount paid or payable by such indemnified party as a result of such
loss, claim, damage or expense in such proportion as is appropriate to reflect
the relative fault of the indemnifying party on the one hand and of the
indemnified party on the other in connection with the statements or omissions
that resulted in such loss, liability, claim or expense as well as any other
relevant equitable considerations. The relative fault of the indemnifying party
and of the indemnified party shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact
relates to information supplied by the indemnifying party or by the indemnified
party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. In no event shall
the Holder be required to contribute an amount in excess of the net proceeds
from the offering received by the Holder. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to indemnification from a person who was not guilty of fraudulent
misrepresentation.



18



--------------------------------------------------------------------------------

 
(e)  Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions of the underwriting agreement shall
control.
 
(f)  The obligations of the Company and the Holder under this Section1.6 shall
survive the completion of any offering of Registrable Securities in a
registration statement under this Section 1, and otherwise.
 
1.7  Reports Under Securities Exchange Act of 1934.    With a view to making
available the benefits of certain rules and regulations of the SEC, including
Rule 144, that may at any time permit a Holder to sell securities of the Company
to the public without registration or pursuant to a registration on Form S-3,
the Company agrees to:
 
(a)  make and keep public information available, as those terms are understood
and defined in Rule 144 and;
 
(b)  file with the SEC in a timely manner all reports and other documents
required of the Company under the Act and the 1934 Act.
 
1.8  Form S-3 Registration.    If the Company shall receive from the Holder a
written request or requests that the Company effect a registration of the
Registrable Securities that are registrable on Form S-3 and any related
qualification or compliance with respect to all of the Registrable Securities
owned by the Holder, the Company will use its reasonable best efforts to effect,
as soon as reasonably practicable (and in any event within one hundred twenty
(120) calendar days of the receipt of such request), such registration and all
such qualifications and compliances as may be so requested and as would permit
or facilitate the sale and distribution of all or such portion of the Holder’s
Registrable Securities as are specified in such request; provided, however, that
the Company shall not be obligated to effect any such registration,
qualification or compliance, pursuant to this Section 1.8, if Form S-3 is not
available for such offering by the Holder, in which case the Company shall file
a registration statement respecting the Shares in accordance with the terms and
provisions of Section 1.2.
 
(a)  If the Holder requests registration pursuant to this Section 1.8 intends to
distribute the Registrable Securities covered by its request by means of an
underwriting, it shall so advise the Company as part of its request made
pursuant to this Section1.8 and the Company shall include such information in
the written notice referred to in clause (a) of this Section 1.8. The
underwriter will be selected by the Company and shall be reasonably acceptable
to the Holder requesting registration. In such event, the right of the Holder to
include its Registrable Securities in such registration shall be conditioned
upon the Holder’s participation in such underwriting and the inclusion of the
Holder’s Registrable Securities in the underwriting to the extent provided
herein. The Holder upon proposing to distribute its securities through such
underwriting shall (together with the Company as provided in Section 1.3(e))
enter into an underwriting agreement, or similar agreement, in customary form
with the underwriter or underwriters selected for such underwriting.
Notwithstanding any other provision of this Section



19



--------------------------------------------------------------------------------

 
1.8, if the underwriter advises the Holder requesting registration in writing
that marketing factors require a limitation of the number of shares to be
underwritten, then the Holder agrees to reduce the number of shares of
Registrable Securities provided, however, that the number of shares of
Registrable Securities to be included in such underwriting shall not be reduced
unless all securities to be sold by or for the account of any stockholder,
person or party other than an the Holder (including those shares to be sold for
the Company’s account), are first entirely excluded from the underwriting. In
the event that the number of securities being registered is reduced pursuant to
this Section 1.8(a), the Holder of the Registrable Securities which were not
included in the registration shall be treated as if there had been no
registration effected pursuant to this Section 1.8 and shall be entitled to the
benefit of Section 1.8 with respect to the Registrable Securities which were not
included as if the registration pursuant to Section 1.8 had not been requested;
provided, that any registration with respect to the Registrable Securities which
were not included shall not be required to become effective within 180 days of
the effective date of the first registration.
 
(b) Subject to the foregoing, the Company shall file a registration statement
covering the Registrable Securities and other securities so requested to be
registered as soon as reasonably practicable after receipt of the request or
requests of the Holder. All expenses incurred in connection with a registration
requested pursuant to this Section 1.8 (other than underwriting discounts and
commissions), including all registration, filing, qualification, printer’s fees,
accounting fees, reasonable fees and disbursements of one legal counsel for the
Holder, and fees and disbursements of counsel for the Company, shall be borne by
the Company.
 
1.9  Termination of Registration Rights.    The Holder shall not be entitled to
exercise any right provided for in this Section after such time at which all
Registrable Securities held by the Holder can be sold in any three-month period
without registration in compliance with Rule 144 of the Act.
 
2.  Miscellaneous.
 
2.1  Governing Law.    THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS BY THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS RULES.
 
2.2  Waivers and Amendments.    This Agreement may be terminated and any term of
this Agreement may be amended or waived (either generally or in a particular
instance and either retroactively or prospectively) with the written consent of
the Company and the Holder. Notwithstanding the foregoing, additional parties
may be added as Holders under this Agreement with the written consent of the
Company and the Holder. No such amendment or waiver shall reduce the aforesaid
percentage of the Registrable Securities, the holders of which are required to
consent to any termination, amendment or waiver without the consent of the
record holders of all of the Registrable Securities. Any termination, amendment
or waiver effected in accordance with this Section 2.2 shall be binding upon
each holder of Registrable Securities then outstanding, each future holder of
all such Registrable Securities and the Company.



20



--------------------------------------------------------------------------------

 
2.3  Successors and Assigns.    Except as otherwise expressly provided herein,
the provisions of this Agreement shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto.
 
2.4  Entire Agreement.    This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof.
 
2.5  Notices.    All notices and other communications required or permitted
hereunder shall be in writing and may be delivered in person or by facsimile,
electronic mail, courier or U.S. mail, in which event it may be mailed by
first-class, certified or registered, postage prepaid, addressed (a) if to a
Holder, at the address set forth in the Company’s records or, at such other
address as an Holder shall have furnished to the Company or (b) if to the
Company, at its address set forth on the signature page of this Agreement, or at
such other address as the Company shall have furnished to the Holder. All such
notices and other communications shall be deemed given upon personal delivery,
upon confirmation of facsimile transfer, upon confirmation of electronic mail
transmission, upon delivery by courier or three business days after deposit in
the United States mail.
 
2.6  Interpretation.    The words “include,” “includes” and “including” when
used herein shall be deemed in each case to be followed by the words “without
limitation.” The titles and subtitles used in this Agreement are used for
convenience only and are not considered in construing or interpreting this
Agreement.
 
2.7  Severability.    If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement, and the balance of the Agreement shall be interpreted as if such
provision were so excluded, and shall be enforceable in accordance with its
terms.
 
2.8  Counterparts.    This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
 
2.9  Specific Performance.    The parties hereto agree that it would be
impossible to measure in money the damages which would accrue to a party hereto
by reason of a failure to perform any of the obligations under this Agreement.
Therefore, if any party hereto is forced to institute any action or proceeding
to enforce the provisions hereof, any person against whom such action or
proceeding is brought hereby waives the claim or defense that the party
instituting such action has an adequate remedy at law and such person shall not
urge in any such action that an adequate remedy at law exists.
 
2.10  Telecopy Execution and Delivery.    A facsimile, telecopy or other
reproduction of this Agreement may be executed by one or more parties hereto,
and an executed copy of this Agreement may be delivered by one or more parties
hereto by facsimile or similar electronic transmission device pursuant to which
the signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all



21



--------------------------------------------------------------------------------

purposes. At the request of any party hereto, all parties hereto agree to
execute an original of this Agreement as well as any facsimile, telecopy or
other reproduction hereof.
 
2.11  Attorneys’ Fees.    In the event that any suit or action is instituted to
enforce any provision in this Agreement, the prevailing party shall be entitled
to all costs and expenses of maintaining such suit or action, including
reasonable attorneys’ fees.
 
2.12  Construction.    This Agreement has been negotiated by the parties hereto
and their respective legal counsel, and legal or equitable principles that might
require the construction of this Agreement or any provision of this Agreement
against the party drafting this Agreement will not apply in any construction or
interpretation of this Agreement.
 
IN WITNESS WHEREOF, the parties have executed this Agreement on the day, month
and year first set forth above.
 
“Company”
 
KFX, INC.
By:
 
/s/    THEODORE VENNERS     

--------------------------------------------------------------------------------

   
Theodore Venners,
Chairman and CEO

 
“Investor”
/s/    ROCKY ROBINSON  

--------------------------------------------------------------------------------



22



--------------------------------------------------------------------------------

 
EXHIBIT B
 
THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR QUALIFIED UNDER
ANY APPLICABLE STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED, HYPOTHECATED OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION AND
QUALIFICATION WITHOUT AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY STATING
THAT SUCH REGISTRATION AND QUALIFICATION IS NOT REQUIRED.
 
1,275,000 SHARES
 
COMMON STOCK PURCHASE WARRANT
 
OF KFx INC.
 
September 30, 2002
 
* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *
 
THIS IS TO CERTIFY that, for value received and subject to the provisions
hereinafter set forth, Rocky Robinson, whose address is 7517 Old Dominion Drive,
McLean, Virginia 22102 (the “Warrant Holder”) (or its assigns), is entitled to
purchase from KFx Inc, a Delaware corporation (“Company”) One Million Two
Hundred Seventy Five Thousand (1,275,000) shares (the “Warrant Shares”) of the
Company’s $.001 par value common stock (the “Common Stock” or “Shares”), for an
aggregate purchase price equal to $2.75 multiplied by One Million Two Hundred
Seventy Five Thousand (1,275,000) shares (“Aggregate Original Warrant Price”),
all on and subject to the terms, provisions and conditions hereinafter set
forth. This Warrant may be exercised as to all or part (comprising a whole
number) of the Shares represented hereby at any time or times before September
29, 2007 (“Expiration Date”). This Warrant shall be void and of no effect, and
all rights, restrictions, and obligations hereunder shall cease to the extent
not exercised prior to the Expiration Date.
 
ARTICLE I.    EXERCISE OF WARRANT
 
Section 1.1  Duration.    Subject to the provisions of Sections 1.2 and 1.4
hereof, this Warrant may be exercised at any time on or after 9:00 a.m., Denver,
Colorado time, on September 30, 2002 and at or before 5:00 p.m., Denver,
Colorado time, on September 29, 2007 (or, if such day is not a business day, at
or before 5:00 p.m., Denver, Colorado time, on the next following business day).
If this Warrant is not exercised on or before the Expiration Date, it shall
become void, and all rights hereunder shall thereupon cease.
 
Section 1.2  Exercise of Warrant.    Subject to the conditions contained herein,
this Warrant may be exercised in whole or in part at any time or times before
the Expiration Date by



23



--------------------------------------------------------------------------------

the surrender of this Warrant or any duly authorized replacements hereto (with a
duly executed subscription agreement in the form attached hereto) at the
principal office of the Company in Denver, Colorado, and upon payment to the
Company of the Aggregate Original Warrant Price (or, if exercised in part, upon
payment to the Company of the applicable proportionate part of the Aggregate
Original Warrant Price) for each Share so purchased in lawful money of the
United States, or by check, or postal or express money order payable in United
States dollars to the order of the Company or by funds wired to an account as
specified by the Company, and upon compliance with and subject to the conditions
set forth herein.
 
Upon receipt of this Warrant with the form of exercise duly executed and
accompanied by payment of the Aggregate Original Warrant Price for the shares of
Common Stock for which this Warrant is then being exercised, the Company will
cause to be issued certificates for the total number of whole Warrant Shares (as
provided in Article V hereof) for which this Warrant is being exercised in such
denominations as are required for delivery to the Warrant Holder, and the
Company shall thereupon deliver such certificates to the Warrant Holder or his
assignee.
 
In case the Warrant Holder shall exercise this Warrant with respect to less than
all of the shares of Common Stock that may be purchased under this Warrant, the
Company will execute a new Warrant substantially in the form of this Warrant for
the balance of the shares of Common Stock that may be purchased upon exercise of
this Warrant and deliver such new Warrant to the Warrant Holder.
 
The Company shall pay any and all transfer taxes payable in connection with the
issue of this Warrant or the issue of any Warrant Shares upon exercise of this
Warrant. The Company shall not, however, be required to pay any tax which may be
payable in respect of any transfer involved in the issuance or delivery of this
Warrant or the Warrant Shares in a name other than that of the Warrant Holder at
the time of surrender, and until the payment of such tax the Company shall not
be required to issue such Warrant Shares
 
Section 1.3  Warrant Holder Representation and Certificate Legend.    Unless the
issuance of the Warrant Shares shall have been registered under the Securities
Act of 1933, as amended (the “1933 Act”), as a condition of its delivery of
certificates for the Warrant Shares or upon the split-up, combination, exchange,
transfer or loan of the Warrant, the Company may require the Warrant Holder
(including the transferee of the Warrant in whose name the Warrant Shares are to
be registered) to deliver to the Company, in writing, representations regarding
the Warrant Holder’s sophistication, investment intent, acquisition for his own
account and such other matters as are reasonable and customary for purchasers of
securities in an unregistered private offering. The Company may place
conspicuously upon each new Warrant and upon each certificate representing the
Warrant Shares a legend substantially in the following form, the terms of which
are agreed to by the Warrant Holder (including each transferee):



24



--------------------------------------------------------------------------------

 
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED SOLELY FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “1933 ACT”), OR ANY STATE SECURITIES LAW. SUCH SHARES MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF SUCH
REGISTRATION OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
SALE, OFFER, PLEDGE OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF THE 1933 ACT AND OF ANY APPLICABLE STATE
SECURITIES LAWS.
 
The Company need not register a transfer of this Warrant or the Warrant Shares
unless the conditions specified in such legend are satisfied. Subject to the
transfer restrictions set forth in this Article I and in Articles IX and X
herein, this Warrant is transferable, in whole or in part, on the books of the
Company, upon surrender of this Warrant to the Company, together with a written
assignment duly executed by the Warrant Holder.
 
Section 1.4  Vesting.    This Warrant shall vest and be exercisable effective
September 30, 2002.
 
Section 1.5  Exercise Price.    The initial exercise price shall be $2.75 per
share (the “Exercise Price”).
 
ARTICLE II.    ANTIDILUTION
 
Section 2.1  Subdivisions or Combinations.    In case the Company shall at any
time after the date of this Warrant (i) subdivide the outstanding Shares or (ii)
combine the outstanding Shares into a smaller number of Shares, the Exercise
Price and the number and kind of Shares receivable upon exercise, in effect at
the time of the effective date of such subdivision or combination, shall be
proportionately adjusted so that the holder of the Warrant exercised after such
time shall be entitled to receive the same percentage and kind of shares which,
if the Warrant had been exercised immediately prior to such date, the holder
would have owned upon such exercise and been entitled to receive by virtue of
such subdivision or combination. Such adjustment shall be made successively
whenever any event listed above shall occur and shall be retroactive to the
record date, if any, for such event. Any adjustment made pursuant to this
Section 2.1 shall become effective immediately upon the effective date of such
event retroactive to the record date, if any, for such event. All calculations
made under this Section 2.1 shall be made to the nearest cent or to the nearest
Share, as the case may be.
 
Section 2.2  Reorganization, Reclassification or Consolidation.    In case of
any capital reorganization of the Company, or of any reclassification of Shares
(other than a change in par value, or from par value to no par value, or from no
par value to par value, or as a result of subdivision or combination), or in
case of the consolidation of the Company with or the merger



25



--------------------------------------------------------------------------------

of the Company into any other person (other than a consolidation or merger in
which the Company is the continuing corporation) or of the sale of the
properties and assets of the Company as, or substantially as, an entirety to any
other corporation, the Warrant shall after such reorganization,
reclassification, consolidation, merger or sale be exercisable, upon the terms
and conditions specified in this Agreement, for the number of shares of stock or
other securities, cash or other property to which a holder of the number of
Shares purchasable (at the time of such reorganization, reclassification,
consolidation, merger or sale) upon exercise of the Warrant would have been
entitled upon such reorganization, reclassification, consolidation, merger or
sale; and in any such case, if necessary, the provisions set forth in this
Section 2.2 with respect to the rights and interests thereafter of the holders
of the Warrant shall be appropriately adjusted so as to be applicable, as nearly
as may reasonably be, to any shares of stock or other securities, cash or other
property thereafter deliverable on the exercise of the Warrant. The subdivision
or combination of Shares at any time outstanding into a greater or lesser number
of Shares shall not be deemed to be a reclassification of the Common Stock for
the purposes of this Section 2.2. The Company shall not effect any such
consolidation, merger or sale unless prior to or simultaneously with the
consummation thereof the successor corporation (if other than the Company)
resulting from such consolidation or merger or the person purchasing such assets
or other appropriate corporation or entity shall assume, by written instrument
executed and delivered to the Company’s and successor person’s transfer agent,
if any, the obligation to deliver to the holders of the Warrant such shares of
stock, other securities, cash or other property as, in accordance with the
foregoing provisions, such holders may be entitled to purchase and the other
obligations of the Company under this Warrant.
 
Section 2.3  Notices to the Warrant Holder.    Upon any adjustment of the
Exercise Price or of the number or kind of Shares for which the outstanding
Warrant may be exercised pursuant to Article II, the Company, within 20 calendar
days thereafter, shall cause to be given to all of the holders of the Warrant,
at such holders’ addresses appearing on the register or other records maintained
for such purpose, an officer’s certificate showing the adjusted Exercise Price
and setting forth in reasonable detail the method of calculation and the facts
upon which such calculations are based and setting forth the number of Shares
purchasable upon exercise of the Warrant after such adjustment. Where
appropriate, such notice may be given in advance and included as a part of the
notice required to be mailed under the other provisions of this Article II.
 
In case:
 
(a)  of any consolidation or merger to which the Company is a party and for
which approval of any stockholders of the Company is required, or of the
conveyance or transfer of the properties and assets of the Company as, or
substantially as, an entirety, or of any capital reorganization or any
reclassification of the Common Stock (other than a change in par value, or from
par value to no par value, or from no par value to par value, or as a result of
a subdivision or combination); or
 
(b)  of the voluntary or involuntary dissolution, liquidation or winding up of
the Company;



26



--------------------------------------------------------------------------------

 
then the Company shall cause to be mailed to the Warrant Holder at his address
appearing on the register or other records maintained by the Company for such
purpose, at least 20 calendar days (or 10 calendar days in any case specified in
clauses (a) or (b) above) prior to the applicable record or effective date
hereinafter specified a written notice stating the date on which any such
consolidation, merger, conveyance, transfer, reorganization, reclassification,
dissolution, liquidation or winding up is expected and that holders of record of
shares of Common Stock shall be entitled to exchange such shares for securities,
cash or other property, if any, deliverable upon such consolidation, merger,
conveyance, transfer, reorganization, reclassification, dissolution, liquidation
or winding up. The failure to give the notice required by this Section 2.3 or
any defect therein shall not affect the legality or validity of any
consolidation, merger, conveyance, transfer, reorganization, dissolution,
liquidation or winding up or the vote upon any action.
 
ARTICLE III.    MERGERS, CONSOLIDATIONS, SALES ANDOTHER
REORGANIZATIONS
 
In the case of any consolidation or merger of the Company with another entity,
or the sale or all or substantially all or its assets to another entity, or any
reorganization or reclassification of the Common Stock or other equity
securities of the Company, then, as a condition of such consolidation, merger,
sale, reorganization or reclassification, lawful and adequate provision shall be
made whereby the holder of this Warrant shall thereafter have the right to
receive upon the basis and upon the terms and conditions specified herein and in
lieu of the shares of Common Stock immediately theretofore purchasable
hereunder, such shares of stock, securities or assets as may (by virtue of such
consolidation, merger, sale, reorganization or reclassification) be issued or
payable with respect to or in exchange for a number of outstanding shares of
Common Stock equal to the number of shares of Common Stock immediately
theretofore so purchasable hereunder had such consolidation, merger, sale,
reorganization or reclassification not taken place, and in any such case
appropriate provisions shall be made with respect to the rights and interests of
the holder of this Warrant to the end that the provisions hereof shall
thereafter be applicable, as nearly as may be, in relation to any shares of
stock, securities or assets thereafter deliverable upon exercise of this
Warrant. The Company shall not effect any such consolidation, merger, sale or
reorganization, unless prior to or simultaneously with the consummation thereof,
the successor entity (if other than the Company) resulting from such
consolidation, merger or reorganization or the entity purchasing such assets
shall assume by written instrument executed and mailed or delivered to the
holder of this Warrant, the obligations to deliver to such holder such shares of
stock, securities or assets as, in accordance with the foregoing provisions,
such holder may be entitled to receive. Notwithstanding anything herein to the
contrary, in the event that any shareholders of the Company have an opportunity
to sell or exchange their shares of Common Stock pursuant to a consolidation,
merger, sale or reorganization or otherwise, each of the holders of the Warrant
may, if they so decide in their sole discretion, immediately exercise the
Warrant in whole or in part and, at their option sell or exchange any or all of
the Common Stock thereafter owned by such holders upon terms and conditions no
less favorable than those upon which the other shareholders are selling or
exchanging their shares of Common Stock.



27



--------------------------------------------------------------------------------

 
ARTICLE IV.    FRACTIONAL SHARES
 
Anything contained herein to the contrary notwithstanding, the Company shall not
be required to issue any fraction of a share in connection with the exercise of
this Warrant, and in any case where the Warrant Holder would, except for the
provisions of this Article IV, be entitled under the terms of this Warrant to
receive a fraction of a share upon the exercise of this Warrant, the Company
shall upon the exercise of this Warrant and receipt of the Exercise Price, issue
the largest number of whole shares purchasable upon exercise of this Warrant.
The Company shall not be required to make any cash or other adjustment in
respect of such fraction of a share to which the Warrant Holder would otherwise
be entitled. The Warrant Holder, by the acceptance of this Warrant, expressly
waives his right to receive a certificate for any fraction of a share upon
exercise hereof.
 
ARTICLE V.    FULLY PAID STOCK; TAXES
 
The Company covenants and agrees that the shares of stock represented by each
and every certificate representing Common Stock to be delivered on the exercise
of the purchase rights herein provided for shall, at the time of such delivery,
be validly issued and outstanding and be fully paid and nonassessable. The
Company further covenants and agrees that it will pay when due and payable any
and all Federal, State and local taxes which may be payable in connection with
the issuance of this Warrant or any Common Stock or certificates therefor or the
exercise of the rights provided for pursuant to the provisions hereof, including
without limitation any such taxes relating to the exercise of any purchase,
conversion, or other rights contained herein, but specifically excluding any
Federal, State or local income taxes owing by the holders of the Warrant.
 
ARTICLE VI.    CLOSING OF TRANSFER BOOKS
 
The right to exercise this Warrant shall not be suspended during any period that
the stock transfer books of the Company may be closed. The Company shall not be
required, however, to deliver certificates representing shares of its Common
Stock upon such exercise while such books are duly closed for any purpose, but
the Company may postpone the delivery of the certificates for such Common Stock
until the opening of such books, and they shall, in such case, be delivered
forthwith upon the opening thereof, or as soon as practicable thereafter.
 
ARTICLE VII.    REPLACEMENT OF WARRANT
 
Upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant, and, in the case of such
loss, theft or destruction, upon delivery to the Company of indemnity or
security reasonably satisfactory to it and reimbursement to the Company of all
reasonable expenses incidental thereto, or, in the case of any such mutilation,
upon surrender and cancellation of this Warrant, the Company will make and
deliver a new Warrant of like tenor, in lieu of this Warrant.



28



--------------------------------------------------------------------------------

 
ARTICLE VIII.    RESERVATION OF SHARES
 
The Company shall at all times reserve and keep available out of its authorized
shares of Common Stock, solely for the purpose of issuance upon the exercise of
this Warrant, such number of shares of Common Stock as shall be issuable upon
the exercise of this Warrant. The Company covenants and agrees that, upon
exercise of this Warrant and payment of the Purchase Price therefor, all shares
of Common Stock issuable upon such exercise shall be duly and validly issued,
fully paid and non-assessable.
 
ARTICLE IX.    RESTRICTIONS ON TRANSFERABILITYOF WARRANTS AND SHARES;
COMPLIANCE WITH LAWS
 
Section 9.1  In General.    This Warrant and the Warrant Shares issued upon the
exercise hereof shall not be transferable except upon the conditions hereinafter
specified, which conditions are intended to insure compliance with the
provisions of the 1933 Act (or any similar Federal statute at the time in
effect) and any applicable State securities laws in respect of the transfer of
this Warrant or any such Warrant Shares.
 
Section 9.2  Restrictive Legends.    Each Warrant shall bear on the face thereof
a legend substantially in the form of the notice endorsed on the first page of
this Warrant. Each certificate for shares of Common Stock initially issued upon
the exercise of any Warrant and each certificate for shares of Common Stock
issued to a subsequent transferee of such certificate shall, unless otherwise
permitted by the provisions of this Section 9.2, bear on the face thereof a
legend reading substantially as follows:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED SOLELY FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “1933 ACT”), OR ANY STATE SECURITIES LAW. SUCH SHARES MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF SUCH
REGISTRATION OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
SALE, OFFER, PLEDGE OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF THE 1933 ACT AND OF ANY APPLICABLE STATE
SECURITIES LAWS. THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE
TERMS AND CONDITIONS OF THAT CERTAIN WARRANT AGREEMENT DATED September 30, 2002
PURSUANT TO WHICH THEY WERE ISSUED.
 
In the event that a registration statement covering the Warrant Shares shall
become effective under the 1933 Act and under any applicable State securities
laws or in the event that the Company shall receive an opinion of counsel
satisfactory to it that, in the opinion of such counsel, such legend is not, or
is no longer, necessary or required (including, without limitation, because of
the availability of the exemption afforded by



29



--------------------------------------------------------------------------------

Rule 144 of the General Rules and Regulations of the Securities and Exchange
Commission), the Company shall, or shall instruct its transfer agents and
registrars to, remove such legend from the certificates evidencing the Warrant
Shares or issue new certificates without such legend in lieu thereof. All fees
and expenses of counsel in connection with the rendition of the opinion provided
for in this Section 9.2 shall be paid by the holder.
 
Section 9.3  Notice of Proposed Transfer; Registration Not Required.    The
holder of this Warrant or of any Warrant Shares, by acceptance thereof, agrees
to give prior written notice to the Company of such holder’s intention to
transfer such Warrant or the Warrant Shares relating thereto (or any portion
thereof) describing briefly the manner and circumstances of the proposed
transfer. Promptly after receiving such written notice, the Company shall
present copies thereof to Company counsel and to counsel designated by such
holder, who may be an employee of such holder. If in the opinion of each such
counsel the proposed transfer may be affected without registration or
qualification of such Warrant or the Warrant Shares under any Federal or State
law, the Company, as promptly as practicable, shall notify such holder of such
opinion and of the terms and conditions, if any, to be observed, whereupon such
holder shall be entitled to transfer such Warrant or Warrant Shares, all in
accordance with the terms of the notice delivered to such holder by the Company.
If either of such counsel is unable to render such an opinion (in which case
said counsel shall set forth in writing the basis for the legal conclusions in
this regard), the Company shall promptly notify such holder that the proposed
transfer described in the written notice given pursuant to this subsection may
not be effected without such registration or qualification or without compliance
with the conditions of an exemptive regulation of the Commission and any
applicable State Securities regulatory authority. Such holder shall not be
entitled to effect such transfer until such registration, qualification,
exemption or other compliance has become effective. All fees and expenses of
counsel in connection with the rendition of the opinions provided for in this
subsection shall be paid by the holder requesting the transfer.
 
ARTICLE X.    MISCELLANEOUS
 
Section 10.1  Warrant Holder As Owner.    Prior to due presentment for
registration of transfer of this Warrant, the Company may deem and treat the
Warrant Holder as the absolute owner of this Warrant (notwithstanding any
notation of ownership or other writing hereon) for the purpose of any exercise
hereof and for all other purposes, and the Company shall not be affected by any
notice to the contrary.
 
Section 10.2  Warrant Holder Not Shareholder.    This Warrant does not confer
upon the holder hereof any right to vote or to consent or to receive notice as a
shareholder of the Company, as such, in respect of any matters whatsoever, or
any other rights or liabilities as a shareholder, prior to the exercise hereof
as hereinbefore provided.
 
Section 10.3  Warrant Holder Representation.    Notwithstanding anything to the
contrary herein, the Warrant Holder represents and warrants that (a) it
acknowledges that the



30



--------------------------------------------------------------------------------

Warrant and the Warrant Shares have not been registered under the 1933 Act or
any state securities laws, (b) the Warrants and the Warrant Shares (unless such
Warrants and/or Warrant Shares, as the case may be, are registered under the
1933 Act and applicable state securities laws) are being and will be issued
pursuant to an exemption from registration for nonpublic offerings or offerings
to one or more accredited investors, (c) that the Warrant Holder is acquiring
the Warrant and will acquire the Warrant Shares (unless such Warrants and/or
Warrant Shares are registered under the 1933 Act and applicable state securities
laws) for his own account and not with a view toward their distribution, (d) the
Warrant Holder is experienced in making investments of this nature and has the
necessary sophistication to be able to evaluate the merits of this investment
and (e) the Warrant Holder will not sell, offer for sale, pledge or otherwise
hypothecate the Warrant or the Warrant Shares (unless such shares are registered
under the 1933 Act and applicable state securities laws) in the absence of an
opinion of counsel reasonably acceptable to the Company, that the sale, offer
for sale, pledge or hypothecation of the Warrant and Warrant Shares is exempt
from the registration and prospectus delivery requirements of the 1933 Act and
applicable state securities laws.
 
Section 10.4  Partial Exercise and Partial Assignment.
 
(a)  If this Warrant is exercised in part only, the holder shall upon surrender
hereof be entitled to receive a new Warrant, registered in the name of the
holder or its nominee. This Warrant may be assigned either in whole or in part
by surrender of this Warrant at the principal office of the Company in Denver,
Colorado (with the assignment or, as the case may be, partial assignment form at
the end hereof duly executed). If this Warrant is assigned, a new Warrant shall
be issued to the holder hereof, registered in the name of such holder or its
nominee. The assignee shall also be entitled to receive a new Warrant,
registered in the name of such assignee or its nominee.
 
(b)  Subject to the provisions of paragraph (a) of this Section 11.4 this
Warrant and the Warrant Shares may not be sold or otherwise disposed of except
as follows:
 
(i)  to a person who, in the opinion of counsel reasonably satisfactory to the
Company, is a person to whom this Warrant or the Warrant Shares may legally be
transferred without registration and without the delivery of a current
prospectus under the 1933 Act with respect thereto and then only against receipt
of an agreement of such person to comply with the provisions of this Warrant
with respect to any resale or other disposition of such securities; or
 
(ii)  to any person upon delivery of a prospectus then meeting the requirements
of the 1933 Act relating to such securities (as to which a registration
statement under the 1933 Act shall then be in effect) and the offering thereof
for such sale or disposition.



31



--------------------------------------------------------------------------------

 
Section 10.5  Successors.    All the covenants, agreements, representations and
warranties contained in this Warrant shall bind the parties hereto and their
respective heirs, executors, administrators, distributees, successors and
assigns.
 
Section 10.6  Severability.    Should any part of this Warrant for any reason be
declared invalid, such decision shall not affect the validity of any remaining
portion, which remaining portion shall remain in force and effect as if this
Warrant had been executed with the invalid portion thereof eliminated, and it is
hereby declared the intention of the parties hereto that they would have
executed and accepted the remaining portion of this Warrant without including
therein any such part, parts or portion which may, for any reason, be hereafter
declared invalid.
 
Section 10.7  Notices.    Any notices required to be given pursuant to the terms
hereof shall be given (unless otherwise herein expressly provided) in writing
and either (i) personally delivered, (ii) sent by certified, return receipt
requested, (iii) sent by prepaid overnight courier, or (iv) transmitted by
telecopier or similar device, with confirmation of receipt. Notices shall be
addressed, if to holder of Warrants or Warrant Shares, to:
 
Rocky Robinson
7517 Old Dominion Drive
McLean, VA 22102
 
Facsimile: 703-929-6705
 
or to such other address of such holder appearing in the register maintained by
the Company, and if to the Company, to:
 
KFx Inc.
3300 East First Avenue, Suite 290
Denver, CO 80206
Attn: Corporate Secretary
 
Facsimile: (303) 293-8430
 
For purposes of this Warrant, any notice sent by mail shall be demand given on
the date deposited in the mail.
 
Section 10.8  Headings.    The Article headings in this Warrant are inserted for
purposes of convenience only and shall have no substantive effect.
 
Section 10.9  Law Governing.    This Warrant shall be governed by and construed
and interpreted in accordance with the laws of the State of New York, without
giving effect to its conflicts of law principles.



32



--------------------------------------------------------------------------------

 
Section 10.10  Amendments and Modifications.    This Warrant may be amended or
modified only with the prior written consent of the holder hereof.
 
WITNESS the seal of the Company and the signatures of its duly authorized
officers.
 
KFX INC.
/s/    THEODORE VENNERS    

--------------------------------------------------------------------------------

Theodore Venners
Chief Executive Officer

(SEAL)
 
/s/    R. G. SWENSON        

--------------------------------------------------------------------------------

R. G. Swenson
Secretary



33



--------------------------------------------------------------------------------

 
 
KFx INC.
SUBSCRIPTION FORM
(To be executed by the Registered Holder
in order to Exercise the Warrant)
 
The undersigned hereby irrevocably elects to exercise the right to
purchase            shares (the “Shares”) of common stock, $.001 par value (the
“Common Stock”) of KFx Inc. (the “Company”) covered by the Common Stock Purchase
Warrant dated                 ,             (the “Warrant”) and herewith makes
payment of the purchase price of such Shares in accordance with the terms of the
Warrant. The undersigned requests a certificate for such Shares to be registered
in the name of                , whose address is                . If said number
of Shares is less than all of the Shares issuable under the Warrant, the
undersigned further requests that a new warrant representing the right to
acquire the remaining balance of the Shares to be registered in the name,    
whose address is                             .  
 
The undersigned hereby represents and warrants that:
 
(a)  the Shares have not been registered under the Securities Act of 1933, as
amended (the “Act”) or any state securities laws,
 
(b)  the Shares (unless such Shares are registered under the Act and applicable
state securities laws) are being and will be issued pursuant to an exemption
from registration for nonpublic offerings or offerings to one or more accredited
investors,
 
(c)  he is acquiring the Shares (unless such Shares are registered under the Act
and applicable state securities laws) for his own account and not with a view
toward their distribution,
 
(d)  he is experienced in making investments of this nature and has the
necessary sophistication to be able to evaluate the merits of this investment,
and
 
(e)  he will not sell, offer for sale, pledge or otherwise hypothecate the
Shares (unless such Shares are registered under the Act and applicable state
securities laws) in the absence of an opinion of counsel reasonably acceptable
to the Company, that the sale, offer for sale, pledge or hypothecation of the
Shares is exempt from the registration and prospectus delivery requirements of
the Act and applicable state securities laws.
 



34



--------------------------------------------------------------------------------

 
(f)  the Shares are being acquired in accordance with and subject to the terms,
provisions and conditions of the Warrant, to all of which he hereby expressly
assent.
 
Very truly yours,
   

--------------------------------------------------------------------------------

Print Name:
 

--------------------------------------------------------------------------------

Address:
 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 
 
 
Receipt of the above is hereby acknowledged:
 
KFx Inc.
   
By:
 

--------------------------------------------------------------------------------

Title:
 
 

--------------------------------------------------------------------------------

Date:
 
 

--------------------------------------------------------------------------------

 
 
 
 



35



--------------------------------------------------------------------------------

 
ASSIGNMENT
 
FOR VALUE RECEIVED                hereby sells, assigns and transfers
unto                        the within Warrant and all rights evidenced thereby
and does irrevocably constitute and appoint,                         as
attorney-in-fact, to transfer the said Warrant on the books of the within named
Company.
 

--------------------------------------------------------------------------------

 

 
Dated:
       

--------------------------------------------------------------------------------

 
PARTIAL ASSIGNMENT
 
FOR VALUE RECEIVED                hereby sells, assigns and transfers
unto                        that portion of the within Warrant and the rights
evidenced thereby which will on the date hereof entitle the holder to
purchase                shares of Common Stock of                         ,
irrevocably constitute and appoint                        , attorney-in-fact, to
transfer that part of the said Warrant on the books of the within named Company.
 

--------------------------------------------------------------------------------

 
Dated:
       

--------------------------------------------------------------------------------

 



36



--------------------------------------------------------------------------------

 
SCHEDULE 1
 
Stock Option Plans:
 
Plan Name

--------------------------------------------------------------------------------

  
Shares Reserved

--------------------------------------------------------------------------------

Amended & Restated 1992 Stock Option Plan
  
1,000,000
1996 Stock Option & Incentive Plan
  
1,500,000
1999 Stock Incentive Plan
  
1,869,000
1998 Advisory Committee Stock Option Plan
  
100,000
1998 Directors Stock Option Plan
  
200,000
2002 Stock Option & Incentive Plan
  
2,000,000

 
Non-Plan Stock Options:
 
Kurt B. Eckrich
  
Expires 2005
  
   500,000
Kurt B. Eckrich
  
Expires 2006
  
150,000
Kurt B. Eckrich
  
Expires 2007
  
150,000
Kurt B. Eckrich
  
Expires 2008
  
150,000
Seth L. Patterson
  
Expires 2005
  
100,000

 
Warrants:
 
Innovative Research
  
Expires 2002
  
55,000
Evergreen Resources, Inc.
  
Expires 2006
  
1,000,000
BlueStone Capital
  
Expires 2002
  
253,333
Jefferies International
  
Expires 2002
  
200,000
Jefferies & Co.
  
Expires 2006
  
141,450
Landrica Development
  
Expires 2005
  
1,300,000
William H. Walker
  
Expires 2006
  
233,334
Theodore Venners
  
Expires 2006
  
66,667
Lori G. Venners
  
Expires 2006
  
66,667
Mark S. Sexton
  
Expires 2006
  
66,666
Stanley G. Tate
  
Expires 2006
  
66,666
James Schlesinger
  
Expires 2006
  
133,333
U.S. Global
  
Expires 2006
  
181,553
Bayou Fund
  
Expires 2004
  
500,000
Cinergy Services, Inc.
  
Expires 2004
  
200,000
HMR Research
  
Expires 2004
  
100,000
CCRI Corporation
  
Expires 2004
  
90,000
Frank Cilluffo
  
Expires 2005
  
250,000
Paul Archinard
  
Expires 2005
  
50,000
William Boyd
  
Expires 2005
  
50,000



37



--------------------------------------------------------------------------------

 
Daniel Marino
  
Expires 2005
  
100,000
Mariella Marquez
  
Expires 2005
  
50,000
Westcliff Group
  
Expires 2010
  
14,265,000

 
Stock Plans:
 
Forfeitable Stock Plan for Independent Contractors
  
338,000
Vendor Stock Plan
  
42,090

 
Conversion Right:
 
Cinergy Services, Inc.
  
1,272,727



38